Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
Regarding claim 12 with reference to the Fathy reference, Applicant argues;
[In formulating the anticipation rejection of claim 12, the Final Office Action contends that Fathy discloses in FIG. 4, a plurality of dummy antenna elements 422 surrounding an array of active antenna elements. The Applicants respectfully disagree with this finding. Fathy specifically discloses in FIG. 4 that the elements 422 are parasitic radiating elements that are paired with respective radiating elements 414. In FIG. 4, each radiating element pair 422/414 comprises a capacitively coupled pair of active radiating elements that are configured to broaden the operating bandwidth of the array antenna 400 (see, e.g., Col. 8, lines 29-44).
In addition, Fathy discloses in FIG. 4 that the radiating elements 414 are connected to antenna feed elements 406a and 406b (of a distribution network 406) through connecting vias 416 and 418. In this regard, Fathy discloses that each active radiating element pair 422/414 is coupled to a respective antenna feed line which is configured to transmit RF signals which drive the active radiating element pair 422/414 (see, e.g., Col. 5, lines 5-7).
In view of the teachings of Fathy as outlined above, it is respectfully asserted that there is no reasonable basis to characterize the parasitic radiating elements 422 in FIG. 4 as being the “dummy elements” recited in claim 12, within the proper scope and context of the claimed subject matter. In fact, there is nothing in the current specification which remotely suggests that the claimed “dummy elements” are utilized as active radiating elements. In contrast, the current specification discloses, for example, that the placement of dummy patch elements around the perimeter of an array of active patch elements reduces any adverse effects that the package edge and application environment would have on the radiation properties of the antenna array such that the dummy patch elements allow the active patch elements to have similar radiation patterns (see, e.g., page 13, lines 20-28 of the originally filed specification)].
The Examiner respectfully disagrees;
The claims are interpreted using the broadest reasonable interpretation. Under this interpretation the Examiner asserts that the skilled artisan recognizes that the claimed language requires to have a plurality of parasitic and driven antenna element. In this case, figure 4 embodiment of Fathy discloses a plurality of driven antenna elements 414 (also figure 6 embodiment teaches driven antenna elements 614) and a plurality of parasitic antenna elements 422. The claimed language does not require to not have parasitic antenna coupled to the driven antenna. Parasitic antennas are usually coupled to the driven antenna because the driven antenna is receiving the feeding directly and the parasitic antenna is receiving the energy from the driven antenna. 
Moreover, the claimed language requires to have plurality of parasitic (dummy) antenna elements surrounding driven antenna elements. In this case, the Examiner interprets the parasitic antenna elements 422 as a dummy element. The Examiner interprets surround as at least partially surrounding the driven antenna elements (not completely surrounding). Figure 4 of Fathy discloses that parasitic antenna elements 422 surrounding driven antenna elements 414. 
Since Applicant does not have a specific definition for dummy element, the Examiner interprets dummy antenna element as a parasitic/passive antenna element according to a plain meaning and under broadest reasonable interpretation. Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the limitation of the function of the dummy element such as reduce and adverse effects…) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further argues;
[Moreover, there is nothing in the current specification which discloses or remotely suggests that the “dummy elements” are active radiating elements that are coupled to antenna feed lines and driven with RF signals to operate the antenna array. This is in stark contrast to Fathy which, as noted above, specifically teaches that each active radiating element pair 422/414 is coupled to a respective antenna feed line which is configured to provide RF signals to drive active radiating element pair 422/414.
Furthermore, the subject matter of claim 12 essentially recites that each dummy antenna element is coupled to a corresponding resistive transmission line of a plurality of resistive transmission lines, wherein each resistive transmission line extends through the multilayer package substrate and is grounded in a same metallization layer of the multilayer package substrate to thereby terminate radiation incident on the dummy antenna elements. In other words, claim 12 essentially recites that each dummy antenna element is grounded. As such, on a technical level, the “dummy antenna elements” as recited in claim 12 are not configured as active antenna elements].

The Examiner respectfully disagrees;
The claims are interpreted using the broadest reasonable interpretation. Under this interpretation the Examiner asserts that the skilled artisan recognizes that the parasitic antenna elements 422 construed as a dummy antenna element because it is coupled to the driven antenna elements 414. See figure 4 of Fathy. The Examiner interprets the “couple” as near or non-direct connection under broadest reasonable interpretation., In this case, the dummy antenna elements 422 are near/or coupled to the elements 416/418.
Moreover, the antenna skilled artisan recognizes that parasitic antenna elements are directly connected to the ground plane and the driven antenna elements are directly connected to the feed line. In this case, elements 422 are parasitic antenna elements. Thus, they are connected to the ground plane. See col. 8, lines 30-44.      

Applicant further argues;
[Indeed, Fathy specifically discloses that the elements 618 are conductive vias which connect the active radiating elements 614 to antenna feed lines of a distribution network 616 (see, e.g., Col. 9, lines 17-23). In other words, the conductive via elements 618 are essentially portions of antenna feed lines which supply RF signals to drive the active radiating elements 614. In fact, Fathy specifically discloses in FIG. 6 that each active radiating element 614 is coupled to two different antennal feed lines 618 and 622 to drive each active radiating element 614 with RF signals having first and second polarizations.
In this regard, there is simply nothing in FIG. 6 of Fathy which discloses or fairly suggests that the conductive via elements 618 are “resistive transmission lines” that are grounded to terminate radiation incident on the dummy antenna elements, within the context of claim 12. In fact, if the active radiating elements 614 in Fathy were grounded (e.g., connected to one of the first and second ground planes 606 and 610 in FIG. 6), the active radiating elements 614 could not serve as active radiating antenna elements in the antenna array. In addition, if the conductive via elements 618 were connected to ground, they could not serve as antenna feed lines to supply RF signals to the active antenna elements 614.
The Final Office Action contends that the alleged “resistive transmission lines” 618 in FIG. 6 of Fathy extend through a multilayer package 608 and 604 and are “grounded” in a same metallization layer to terminate radiation incident on the dummy antenna elements. Respectfully, this characterization is without merit. Indeed, as noted above, the elements 618 are conductive vias that connect feed lines in the antenna feed distribution network 616 to the active radiating elements 614. Moreover, FIG. 6 specifically shows first and second ground planes 606 and 610, wherein the conductive vias 618 pass through openings in the ground planes 606 and 610 to connect to the antenna feed line distribution network 616, Clearly, the conductive vias 618 are not connected to either one of the ground planes 606 and 610].

The Examiner respectfully disagrees;
The claims are interpreted using the broadest reasonable interpretation. Under this interpretation the Examiner asserts that the skilled artisan recognizes that all parasitic antenna elements are connected to the ground plane. In this case, the parasitic antenna elements 422 are connected to the ground plane and the driven antenna element 414 to the feed line. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fathy et al. (US patent No. 6,154,176, hereby referred as Fathy).
Regarding claim 12, 
Fathy, figure 6 embodiment, discloses;
An antenna package, comprising (antenna package 600 or antenna package in figure 6): 
a multilayer package substrate comprising a plurality of laminated layers (the layers 604 and 608), each laminated layer comprising a patterned metallization layer formed on an insulating layer (layers 604/608 with metallization layers 602,606 and 610); 
wherein the multilayer package further comprises: a planar antenna array which comprises an array of active antenna elements (active antenna elements 614); 
a plurality of antenna feed lines, wherein each active antenna element is coupled to a corresponding one of the antenna feed lines (antenna feed lines 622); and 
a plurality of resistive transmission lines (resistive transmission lines 618), 
wherein each resistive transmission line extends through the multilayer package substrate and is grounded in a same metallization layer of the multilayer package substrate (elements 618 extends through the layers 604 and 608 and the package substrate is grounded by element 602).

Fathy, figure 6 embodiment, does not disclose;
Wherein the multilayer package further comprises a plurality of dummy antenna elements surrounding the array of active antenna elements; wherein each dummy antenna element is coupled to a corresponding one of the resistive transmission lines; wherein each resistive transmission line extends through the multilayer package substrate and is grounded in a same metallization layer of the multilayer package substrate to thereby terminate radiation incident on the dummy antenna elements.

However, Fathy, figure 4 embodiment, teaches;
Wherein the multilayer package further comprises a plurality of dummy antenna elements surrounding the array of active antenna elements (the multilayer package of figure 4 comprising a plurality of dummy antenna elements 422 surrounding active antenna elements 414); 
wherein each dummy antenna element is coupled to a corresponding one of the resistive transmission lines (422 is coupled to 416/418 because the examiner interprets “couple” as a non-direction connection and as a near under broadest reasonable interpretation); 
wherein each resistive transmission line extends through the multilayer package substrate and is grounded in a same metallization layer of the multilayer package substrate to thereby terminate radiation incident on the dummy antenna elements (see figure 4, resistive transmission line 416/418 extends through the multi-layer package. Furthermore, the dummy element 422 is a parasitic antenna element, col. 8, lines 30-44, which is connected to the ground plane).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the multilayer package further comprises a plurality of dummy antenna elements surrounding the array of active antenna elements; wherein each dummy antenna element is coupled to a corresponding one of the resistive transmission lines; wherein each resistive transmission line extends through the multilayer package substrate and is grounded in a same metallization layer of the multilayer package substrate to thereby terminate radiation incident on the dummy antenna elements, as taught by figure 4 embodiment, into figure 6 embodiment in order to provide a package substrate with better directionality and gain for the antenna element. 
Regarding claim 21,
Fathy, figure 6 embodiment, discloses;
Wherein the active antenna elements (figure 6, active antenna elements 614) comprise patch antenna elements.

Fathy, figure 6 embodiment, does not disclose;
Wherein the dummy antenna elements comprise patch antenna elements.

However, Fathy, figure 4 embodiment, teaches;
Wherein the active antenna elements (figure 4, active antenna elements 414) and the dummy antenna elements (figure 4, dummy antenna elements 422) comprise patch antenna elements.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the dummy antenna elements comprise patch antenna elements, as taught by figure 4 embodiment, into figure 6 embodiment in order to provide a package substrate with better directionality and gain for the antenna element. 

Regarding claim 22,
Fathy discloses;
Wherein the transmission lines (figure 6, transmission line 618) for the lateral routing of the antenna feed lines comprise coplanar waveguide transmission lines (col. 9, lines 5-47).

Claims 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fathy et al. (US Patent No. 6154176, hereby referred as Fathy) in view of Baks et al. (US 2014/0145883, hereby referred as Baks).
Regarding claim 11,
Fathy does not disclose;
Wherein the multilayer package substrate comprises: a planar core layer comprising a core substrate, and first and second ground planes formed on first and second surfaces of the core substrate; an antenna layer bonded to the first ground plane of the core substrate, wherein the antenna layer comprises multiple laminated layers of the plurality of laminated layers, wherein the antenna layer comprises one or more antenna ground planes, wherein end portions of the antenna feed lines in the antenna layer are aligned to, and electromagnetically coupled to, respective active antenna elements of the array of active antenna elements, and wherein end portions of the resistive transmission lines in the antenna layer are aligned to, and electromagnetically coupled to, respective dummy antenna elements of the plurality of dummy antenna elements; and an interface layer bonded to the second ground plane of the core substrate, wherein the interface layer comprises multiple laminated layers of the plurality of laminated layers, wherein the interface layer comprises a power plane, a ground plane, and signal lines formed on one or more patterned metallization layers of the interface layer.

However, Baks teaches;
Wherein the multilayer package substrate comprises (figure 1): a planar core layer comprising a core substrate (core substrate 110), and first and second ground planes formed on first and second surfaces of the core substrate (ground planes 114 and 116); an antenna layer bonded to the first ground plane of the core substrate (antenna layer 122), wherein the antenna layer comprises multiple laminated layers of the plurality of laminated layers (layers L1 to L4), wherein the antenna layer comprises one or more antenna ground planes (one or more layer of 114), wherein end portions of the antenna feed lines in the antenna layer are aligned to, and electromagnetically coupled to, respective active antenna elements of the array of active antenna elements (figure 1, antenna feed line 143 and antenna 126), and wherein end portions of the resistive transmission lines in the antenna layer are aligned to, and electromagnetically coupled to, respective dummy antenna elements of the plurality of dummy antenna elements (resistive transmission line 140 and parasitic antenna element 124); and an interface layer bonded to the second ground plane of the core substrate (interface layer 130 and ground layer 116), wherein the interface layer comprises multiple laminated layers of the plurality of laminated layers (layers L1 to L5), wherein the interface layer comprises a power plane (see paragraph [0027] for teaching power plane), a ground plane (element 152), and signal lines formed on one or more patterned metallization layers of the interface layer (see paragraph [0029], each of the laminated layers are formed with a patterned metallization layer).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the multilayer package substrate comprises: a planar core layer comprising a core substrate, and first and second ground planes formed on first and second surfaces of the core substrate; an antenna layer bonded to the first ground plane of the core substrate, wherein the antenna layer comprises multiple laminated layers of the plurality of laminated layers, wherein the antenna layer comprises one or more antenna ground planes, wherein end portions of the antenna feed lines in the antenna layer are aligned to, and electromagnetically coupled to, respective active antenna elements of the array of active antenna elements, and wherein end portions of the resistive transmission lines in the antenna layer are aligned to, and electromagnetically coupled to, respective dummy antenna elements of the plurality of dummy antenna elements; and an interface layer bonded to the second ground plane of the core substrate, wherein the interface layer comprises multiple laminated layers of the plurality of laminated layers, wherein the interface layer comprises a power plane, a ground plane, and signal lines formed on one or more patterned metallization layers of the interface layer, as taught by Baks, into Fathy as modified in order to have an improved packaging structure such as having compact integrated radio/wireless communications systems for different applications.

Regarding claim 16,
Fathy does not disclose;
Wherein the antenna feed lines have equalized lengths.

However, Baks teaches (figure 1);
Wherein the antenna feed lines have equalized lengths (the feed lines from 152 for at least layer L5 which having same length).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the antenna feed lines have equalized lengths, as taught by Baks, into Fathy as modified in order to provide a desirable to design package structures with integrated antennas coupled to semiconductor IC chips (e.g., RFIC chips) that provide high performance operation for applications with operating frequencies in the 94 GHz band and higher.

Regarding claim 17,
Fathy does not disclose;
Wherein a lateral routing of the antenna feed lines within the multilayer package substrate is implemented with transmission lines formed in a same metallization layer of the multilayer package substrate, wherein the lateral routing of the antenna feed lines is configured to equalize the lengths of the antenna feed lines.

However, Baks teaches (figure 1);
Wherein a lateral routing of the antenna feed lines (the feed lines in the structure such as 143) within the multilayer package substrate (substrates 110, 120, 130) is implemented with transmission lines formed in a same metallization layer of the multilayer package substrate (see paragraph [0022] for teaching the transmission line and see paragraph [0029] for teaching that each of the laminated layers are formed with a patterned metallization layer), wherein the lateral routing of the antenna feed lines is configured to equalize the lengths of the antenna feed lines (the feed lines from 152 for at least layer L5 which having same length).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a lateral routing of the antenna feed lines within the multilayer package substrate is implemented with transmission lines formed in a same metallization layer of the multilayer package substrate, wherein the lateral routing of the antenna feed lines is configured to equalize the lengths of the antenna feed lines, as taught by Baks, into Fathy as modified in order to provide a desirable to design package structures with integrated antennas coupled to semiconductor IC chips (e.g., RFIC chips) that provide high performance operation for applications with operating frequencies in the 94 GHz band and higher.

Regarding claim 18,
Fathy does not disclose;
A ground plane formed on a surface of the multilayer package substrate, wherein the ground plane is configured to provide electromagnetic shielding between the multilayer package substrate and a RFIC (radio frequency integrated circuit) chip that is flip-chip bonded to the surface of the multilayer package substrate.

However, Baks teaches (figure 1);
A ground plane formed on a surface of the multilayer package substrate (ground plane 114/116 and 152 on a surface of the multilayer package substrate 110/120/130) , wherein the ground plane is configured to provide electromagnetic shielding between the multilayer package substrate (see paragraph [0026]) and a RFIC (radio frequency integrated circuit) chip that is flip-chip bonded to the surface of the multilayer package substrate (RFIC chip 150).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a ground plane formed on a surface of the multilayer package substrate, wherein the ground plane is configured to provide electromagnetic shielding between the multilayer package substrate and a RFIC (radio frequency integrated circuit) chip that is flip-chip bonded to the surface of the multilayer package substrate, as taught by Baks, into Fathy as modified in order to provide a desirable to design package structures with integrated antennas coupled to semiconductor IC chips (e.g., RFIC chips) that provide high performance operation for applications with operating frequencies in the 94 GHz band and higher.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fathy et al. (US Patent No. 6154176, hereby referred as Fathy) in view of Lier (US 6239762).
Regarding claim 13,
Fathy does not disclose;
Wherein each antenna feed line comprises a first antenna feed line and a second antenna feed line, wherein the first and second antenna feed lines of the respective active antenna elements enable a dual polarization mode of operation of the active antenna elements, and wherein each resistive transmission line comprises a first resistive transmission line and a second resistive transmission line, wherein the first and second resistive transmission lines of the respective dummy antenna elements are configured to terminate dual polarized radiation incident on the dummy antenna elements.

However, Lier teaches;
Wherein each antenna feed line comprises a first antenna feed line and a second antenna feed line, wherein the first and second antenna feed lines of the respective active antenna elements enable a dual polarization mode of operation of the active antenna elements, and wherein each resistive transmission line comprises a first resistive transmission line and a second resistive transmission line, wherein the first and second resistive transmission lines of the respective dummy antenna elements are configured to terminate dual polarized radiation incident on the dummy antenna elements (see figure 3 for plurality of active antennas and a plurality of dummy antennas surrounding the active antennas. Furthermore, figure 5 teaches a dual polarization for the antenna).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein each antenna feed line comprises a first antenna feed line and a second antenna feed line, wherein the first and second antenna feed lines of the respective active antenna elements enable a dual polarization mode of operation of the active antenna elements, and wherein each resistive transmission line comprises a first resistive transmission line and a second resistive transmission line, wherein the first and second resistive transmission lines of the respective dummy antenna elements are configured to terminate dual polarized radiation incident on the dummy antenna elements, as taught by Lier, into Fathy as modified in order to provide an improved antenna arrays.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fathy et al. (US Patent No. 6154176, hereby referred as Fathy) in view of Baks et al. (US 2014/0145883, hereby referred as Baks) as applied to claim 18 above, and further in view of Aboush (US Patent No. 8970435).
Regarding claim 19,
Fathy, as modified, does not teach;
A plurality of RFIC chips, wherein each RFIC chip is flip-chip bonded to the surface of the multilayer package substrate, wherein the ground plane formed on the surface of the multiplayer package substrate comprises a plurality of via openings to provide contact ports for connections between the RFIC chips and package feed lines, signal lines and power lines formed within the multilayer package substrate.

However, Aboush discloses (figures 2-3 and 5);
A plurality of RFIC chips, wherein each RFIC chip is flip-chip bonded to the surface of the multilayer package substrate (chips 310 and 308), wherein the ground plane formed on the second surface of the multiplayer package substrate comprises (ground layer 306) a plurality of via openings to provide contact ports for connections between the RFIC chips and package feed lines, signal lines and power lines formed within the multilayer package substrate (see col. 3, lines 35-45 for disclosing vias).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a plurality of RFIC chips, wherein each RFIC chip is flip-chip bonded to the surface of the multilayer package substrate, wherein the ground plane formed on the surface of the multiplayer package substrate comprises a plurality of via openings to provide contact ports for connections between the RFIC chips and package feed lines, signal lines and power lines formed within the multilayer package substrate, as taught by Aboush, into Fathy as modified in order to provide and improved patch antenna for the packaging structure.


Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWAT M SALIH/Primary Examiner, Art Unit 2845